                 Case 1:15-cv-06049-JSR Document 168-15 Filed 04/03/20 Page 1 of 2




The details presented in this document were requested by the customer. Go to subsequent pages to see check details.

    Check Search
    Checks displayed:                             1

    Account number:                               733742530

    Date range:
    Check number(s):
    Amount:




© 201 JPMorgan Chase & Co.                                                                             1
                  Case 1:15-cv-06049-JSR Document 168-15 Filed 04/03/20 Page 2 of 2

Post date:       02/10/2020                        Account:        733742530

Amount:          $ 2500.00                         Check Number:   6174




© 201 JPMorgan Chase & Co.
                                                                                      2
